— Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered November 13, 1989, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision as to whether to permit a defendant to withdraw a previously entered plea of guilty rests within the *278sound discretion of the court (see, People v Pettway, 140 AD2d 721; People v Melendez, 135 AD2d 660). A defendant may not withdraw his guilty plea by proffering an unsupported claim of innocence where the plea was voluntarily made with the advice of competent counsel following an appraisal of all relevant factors (see, People v Tannenbaum, 116 AD2d 677). In this case, the sentencing court did not improvidently exercise its discretion in its refusing to grant the defendant’s motion to vacate his plea upon his stated belief that he was unaware that the offense to which he was pleading guilty was a felony and his unsupported assertions that he was not with the complainant on the date of crime. Mangano, P. J., Sullivan, Harwood and Miller, JJ., concur.